           Case 1:19-cv-07530-LGS Document 52 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JANICE ALLEY,                                                :
                                              Plaintiff,      :
                                                              :    19 Civ. 7530 (LGS)
                            -against-                         :
                                                              :         ORDER
 LONG ISLAND RAILROAD COMPANY,                                :
                                              Defendant. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the final pre-trial conference in this action is scheduled for April 8, 2021,

and trial is scheduled to begin on April 26, 2021, at 9:45 a.m.

         WHEREAS, due to the limited number of courtrooms available for jury trials during

ongoing COVID-19 protocols, this matter is scheduled as a back-up for April 21, 2021, and is

third in line to commence on that date. It is hereby

         ORDERED that the trial scheduled for April 26, 2021, is adjourned to April 21, 2021,

at 9:45 a.m. The final pre-trial conference will be held on April 8, 2021, at 11:30 a.m., per the

scheduling order at Docket No. 51. The Court will advise the parties if the two proceedings

ahead of them are cancelled. It is further

         ORDERED that by March 15, 2021, the parties shall file a joint letter stating (1)

whether they wish to be referred for alternative dispute resolution before a magistrate judge or a

Court-appointed mediator and (2) whether they intend to pursue private alternative dispute

resolution.

Dated: March 1, 2021
       New York, New York
